DETAILED ACTION
Response to Remarks filed 6/6/20
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 15, 16, 21, 22, 25-29, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulte (US 5,921,010).
Regarding claim 1, Schulte teaches a plow system comprising: a plow portion having first and second sides opposite each other (fig. 1); a blade operable to contact a ground surface to facilitate moving snow (12); a plow support coupled to the plow portion (26); a vehicle support removably coupled to the plow support (40); and an actuator (14) operable to move the blade from a first position to a second position (fig. 1 dotted and solid lines), wherein the actuator includes a compressible gas (8:57) operable to bias the blade to a bias position (7:10-21); a control system operabley coupled to the actuator, the control system configured to direct the actuator to move the blade from the first position to the second position (7:15 – control circuit).  

2. The snow plow system of claim 1 wherein the blade is disposed between the first and second sides of the plow portion (fig. 1).  

15. The snow plow system of claim 1 wherein the actuator is operable to raise and lower the plow portion (7:9-14).  

16. The snow plow system of claim 15 wherein the actuator is operable to bias the plow portion into contact with the ground surface (fig. 1).  

Regarding claim 22, Schulte teaches a plow comprising: a plow including a blade operable to contact a ground surface to facilitate moving snow (fig. 1, 12); and an actuator  (14) operable to move the blade from a first position to a second position (fig. 1, dotted and solid lines), wherein the actuator includes a compressible gas operable to bias the blade toward a bias position (7:10-21) a control system operabley coupled to the actuator, the control system configured to direct the actuator to move the blade from the first position to the second position (7:15 – control circuit).  

21 and 35. The snow plow system of claims 1 and 22 wherein, in response to the plow portion encountering an obstruction, the actuator retracts such that the plow portion moves toward a vehicle in response to encountering the obstruction (7:9-29).  

25. The snow plow of claim 22 wherein the plow includes a main portion, and wherein the main portion includes the blade (fig. 1, 12).  



26. The snow plow of claim 25 wherein the actuator is operable to raise the plow including the main portion (7:9-14).  

27. The snow plow of claim 25 wherein the actuator is operable to bias the plow into contact with the ground surface (7:10-21).  

28. The snow plow of claim 27 wherein: the actuator includes a hydraulic fluid side and a compressed gas side; and a hydraulic control system supplies hydraulic fluid to the hydraulic fluid side of the actuator to contract the actuator and lift the plow upward (hydraulic control circuit for compromising accumulator 22 filled with gas and the actuator).  

29. The snow plow of claim 28 wherein the hydraulic control system is operable to allow the compressible gas of the compressed gas side to expand and extend the actuator in order to bias the plow toward the ground surface (9:3-36).  
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulte in view of Schenk (US 7,051,819).
Regarding claims 3 and 23, Schulte teaches the snow plow system of claims 1 and 22 comprising: a first wing (116) that is rotatably coupled to the first side of the plow portion via a first connection (fig. 12, pivot hinge), the first wing being configured to rotate about a first axis substantially parallel to the first side of the plow portion.  Schulte fails to teach, the first wing including a main wing portion operable to rotate about a second axis that is non-parallel to the first axis; and whereby the main wing portion is operable to rotate upward about the second axis relative to the ground surface in response to the first wing encountering an upward force.  However, Schenk teaches a similar assembly, including a wing operable to rotate about a second axis that is non-parallel to the first axis; and whereby the main wing portion is operable to rotate upward about the second axis relative to the ground surface in response to the first wing encountering an upward force (fig. 4).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a second pivoting axis in order to allow the wings to lift over obstacles on the ground surface and avoid damaging the wings as taught beneficial by Schenk. 

4. The snow plow system of claim 3 comprising a second wing (118) that is rotatably coupled to the second side of the plow portion via a second connection (fig. 12 pivot axis), the second wing being configured to rotate about a second wing first axis substantially parallel to the second side of the plow portion, the second wing including a second wing main portion operable to rotate about a second wing second axis that is non-parallel to the first axis, whereby the second wing main portion is operable to rotate upward about the second wing second axis relative to the ground surface in response to the second wing encountering an upward force (as modified).  
5. The snow plow system of claim 3 wherein the second axis is substantially perpendicular to the first axis (as modified, Schenk fig. 4).  

6. The snow plow system of claim 3 wherein the first wing includes a secondary portion (Schenk fig. 3, top of 22) operably coupled to the first side of the plow portion via the first connection (Schenk: fig. 3, triangular linkage 64), the secondary portion being connected to the main wing portion via a pivotable connection (Schenk: 66).  

7. The snow plow system of claim 6 wherein a lateral side of the main wing portion is connected to the secondary portion via the pivotable connection, wherein a medial side of the main wing portion is connected to the actuator, and wherein the medial side is movable relative to the secondary portion via the actuator (as modified Schenk).  

9. The snow plow system of claim 7 wherein the actuator is operable to automatically retract in response to application of force on the main wing portion in a direction perpendicular to the second axis (7:10-29).  

10. The snow plow system of claim 6 wherein the main wing portion is the blade that contacts the ground surface, and wherein the actuator is operable to bias the blade into contact with the ground surface (7:9-29).  

24. The snow plow of claim 23 wherein the actuator includes hydraulic fluid on a rod side of a cylinder and nitrogen gas on a cap side of the cylinder such that the actuator is biased
to an extended position, whereby the extended position corresponds to a downward position of the blade of the first wing (fig. 1).

Claim(s) 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livingston et al (US 2009/0223091).
Regarding claim 36, Livingston teaches a plow system for a vehicle, the snow plow system comprising: a plow including a main plow (fig. 1) with a first side and a second side opposite each other with a blade disposed between the first and second sides (50), the blade operable to contact a ground surface to facilitate moving snow; a plow interface operable to support the plow (62); a lift actuator operable to raise and lower the plow relative to the ground (fig. 1, 70); a first actuator coupled to a first plow portion of the plow (80), the first actuator including compressible gas [0036 and 0041] operable to bias the first actuator toward a first biased position, the first actuator operable to move from the first biased position toward a first unbiased position in response to application of a first force on the first plow portion; and a second actuator (86) coupled to a second plow portion of the plow, the second actuator including compressible gas operable to bias the second actuator toward a second biased position, the second actuator operable to move from the second biased position toward a second unbiased position in response to application of a second force on the second plow portion.  

37. The snow plow system of claim 36, wherein the first and second actuators are operable to move in different directions (fig. 2), wherein the first and second actuators include respective first and second longitudinal axes that are different from each other such that the first and second actuators move in different directions in response to the plow encountering an obstruction.  

38. The snow plow system of claim 36, wherein: the main plow includes the first plow portion; the main plow includes the second plow portion; the first actuator is coupled proximal to an upper portion of the main plow and operable to control an angle of the main plow about a longitudinal axis (fig. 2) of the main plow; the second actuator is operable to control a distance between the main plow and the vehicle; and in response the main plow encountering an obstruction, the first actuator extends and allows the main plow to tilt forward about the longitudinal axis and the second actuator retracts and allows the main plow to move toward the vehicle (fig. 2-4).
  
Allowable Subject Matter
Claims 39, 41-44, and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671